Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




R. WAYNE JOHNSON,


                            Appellant,

v.

TEXAS TECH UNIVERSITY, ET AL.,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-09-00129-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 2008-796)



MEMORANDUM  OPINION


	R. Wayne Johnson, pro se, appeals from a judgment entered in favor of Texas Tech
University, et al.  Having determined that Appellant failed to perfect this appeal, we dismiss the
appeal for want of jurisdiction.
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso
1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  The notice of appeal must be filed within
thirty days after the judgment is signed unless the appellant files a timely motion for new trial in
which case the notice of appeal must be filed within ninety days after the judgment is signed. 
Tex.R.App.P. 26.1(a)(1).  To be timely, the motion for new trial must be filed within thirty days after
the judgment or other appealable order is signed.  Tex.R.Civ.P. 329b(a).  A notice of appeal is
considered timely if filed within fifteen days of the due date and accompanied by a reasonable
explanation for the failure to file on the due date.  Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).
	The record reflects that the trial court entered its judgment on February 13, 2009.  Appellant
did not file a motion for new trial.  The notice of appeal was due to be filed on March 15, 2009 but
Appellant did not file it until April 9, 2009, more than fifteen days late.  On April 21, 2009, we gave
notice to Appellant of our intent to dismiss for want of jurisdiction unless any party could show
grounds for continuing the appeal.  Appellant has not filed a response.  Accordingly, we find that
Appellant failed to perfect this appeal because he filed the notice of appeal outside of the time limits
set forth in the Rules of Appellate Procedure.   The appeal is dismissed for want of jurisdiction.

September 30, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.